department of the treasury internal_revenue_service washington d c date cc ebeo br4 wta-n-106465-99 number release date uilc internal_revenue_service national_office chief_counsel_advice memorandum for from subject assistant chief_counsel employee_benefits and exempt_organizations earned_income_credit and modified_adjusted_gross_income this chief_counsel_advice responds to your memorandum dated date regarding the application of the tie-breaker rule_of sec_32 of the internal_revenue_code under three scenarios issue in applying the tie-breaker rule in cases where an eligible_individual with a qualifying_child resides with the eligible individual’s parents how is the modified_adjusted_gross_income modified agi for those parents computed when they file a joint_return what if they file separate returns what if they fail to file a return conclusion if the eligible individual’s parents file a joint_return their modified agi is computed on a combined basis if they file separate returns or fail to file returns their modified agis are computed on a separate basis facts tp tpf tpm taxpayer an unmarried individual tp’s father and spouse of tpm tp’s mother and spouse of tpf wta-n-106465-99 qc qualifying_child of tp under sec_32 of the code and grandchild of tpf and tpm we have assumed for purposes of our response that tp is not the qualifying_child of tpf or tpm therefore the rule under c b see below does not apply because nothing in the facts indicates that tpf in situation sec_2 and is eligible to file a tax_return as head_of_household we assume that tpf’s filing choices are to file as either married_filing_jointly or married_filing_separately situation tp and qc live with tpf and tpm for more than six months during the year tp’s earned_income and modified agi are dollar_figure tpf and tpm’s combined modified agi is dollar_figure dollar_figure for tpf and dollar_figure for tpm if computed separately situation tp and qc live with tpf for more than six months during the year tpf and tpm do not reside together at all during the year tp’s earned_income and modified agi are dollar_figure tpf and tpm’s combined modified agi is dollar_figure dollar_figure for tpf and dollar_figure for tpm if computed separately situation the facts are the same as situation except that tpf and tpm’s combined modified agi is dollar_figure dollar_figure for tpf and dollar_figure for tpm if computed separately law and analysis sec_32 of the code allows the eic in the case of an eligible_individual an eligible_individual is defined by sec_32 of the code to include any individual who has a qualifying_child for the taxable year1 sec_32 of the code sets forth the requirements of a qualifying_child sec_32 and sec_32 describe the residency requirement sec_32 of the code describes the relationship requirement sec_32 of the code describes the age requirement the tie-breaker rule_of sec_32 of the code applies if there would otherwise be two or more eligible individuals with respect to the same qualifying_child under the tie-breaker rule only the individual with the highest modified agi is treated as an eligible_individual with respect to that qualifying_child while under sec_32 an eligible_individual need not have a qualifying_child if the individual meets other requirements your facts are limited to taxpayers with a qualifying_child wta-n-106465-99 under sec_32 of the code if an individual is a qualifying_child of another taxpayer that individual is not treated as an eligible_individual this rule is applied before the tie-breaker rule sec_32 provides that in the case of an individual who is married within the meaning of sec_7703 sec_32 applies only if a joint_return is filed for the taxable_year under sec_6013 of the code sec_6013 provides that a husband and wife may with certain exceptions not relevant here make a single return jointly of income taxes under subtitle a even though one of the spouses has neither gross_income nor deductions sec_6013 provides that for purposes of sec_6013 if a joint_return is made the tax shall be computed on the aggregate income and the liability with respect to the tax shall be joint_and_several sec_1_6013-4 of the income_tax regulations provides in part if a joint_return is made the gross_income and adjusted_gross_income of husband and wife on the joint_return are computed in an aggregate amount and the deductions allowed and the taxable_income are likewise computed on an aggregate basis situation in situation tp tpf and tpm are otherwise eligible individuals with respect to qc if tpf and tpm choose to file a joint_return the combined modified agi of tpf and tpm would be compared to the modified agi of tp in this case tpf and tpm would be treated as the eligible_individual with respect to qc because their modified agi dollar_figure is higher than that of tp dollar_figure if tpf and tpm choose to file separate returns or if they fail to file returns the separate modified agis of tp tpf and tpm would be compared to determine which of the three eligible individuals had the highest modified agi in this case tp would have the highest modified agi dollar_figure and would be treated as the eligible_individual for qc if instead the facts were modified so that either tpf or tpm had the highest modified agi that individual would be treated as the eligible_individual however that individual would not be able to claim the eic because that individual was married but did not file a joint_return situation wta-n-106465-99 under situation only tp and tpf are eligible individuals with respect to qc tpm is not an eligible_individual with respect to qc because qc did not have the same principal_place_of_abode as tpm for more than one-half of the taxable_year if tpf and tpm choose to file a joint_return the combined modified agi of tpf and tpm would be compared to the modified agi of tp as in situation tpf and tpm would be treated as the eligible_individual with respect to qc because their modified agi dollar_figure is higher than that of tp dollar_figure if tpf and tpm choose to file separate returns or if they fail to file returns the modified agis of tp and tpf would be compared to determine which of the two eligible individuals had the highest modified agi because tpm is not otherwise an eligible_individual unless she files jointly with her spouse her modified agi is not considered in this case tp would have the highest modified agi dollar_figure and would be treated as the eligible_individual for qc situation as in situation only tp and tpf are eligible individuals with respect to qc if tpf and tpm choose to file a joint_return the combined modified agi of tpf and tpm would be compared to the modified agi of tp tpf and tpm would be treated as the eligible_individual with respect to qc because their modified agi dollar_figure is higher than that of tp dollar_figure if tpf and tpm choose to file separate returns or if they fail to file returns the modified agis of tp and tpf would be compared to determine which of the two eligible individuals had the highest modified agi in this case tp would have the highest modified agi dollar_figure and would be treated as the eligible_individual for qc if you have any further questions please call assistant chief_counsel employee_benefits and exempt_organizations by mark schwimmer branch chief cc ebeo br
